Filed 11/3/20 P. v. Williams CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No. B302859
                                                                   (Super. Ct. No.
      Plaintiff and Respondent,                                   F000463370001)
                                                             (San Luis Obispo County)
 v.

 JOHN TERRELL WILLIAMS,

      Defendant and Appellant.



       John Terrell Williams appeals the judgment entered after a
jury found he met the criteria for commitment as a sexually
violent predator (SVP; Welf. & Inst. Code,1 § 6600 et seq.). The
trial court committed appellant to the California Department of
State Hospitals. Appellant contends the evidence is insufficient
to support the jury’s finding that he suffers from a diagnosed
mental disorder that predisposes him to commit criminal sexual




        All statutory references are to the Welfare and
         1

Institutions Code unless otherwise stated.
acts, and that the trial court erred in admitting evidence of two
sex offenses of which he was not convicted. We affirm.
                     STATEMENT OF FACTS
                                  I.
                     Appellant’s Sex Offenses
       In August 1987, Jamie G. was housesitting in San
Bernardino with her six-year-old daughter. Appellant lived next
door. On her third night in the house, Jamie awoke in her bed to
find appellant straddling her. He began kissing her neck and she
felt his erect penis against her body. Jamie said, “You’re the guy
from next-door. Please stop, . . . [g]o away. I won’t tell nobody.
Just go.” Appellant groped Jamie’s breasts and tried to lift her
shirt. Jamie struggled with appellant and they both fell off the
bed. Jamie grabbed appellant by the hair, screamed at her
daughter to call 911, and dragged appellant to the front lawn.
Jamie saw a neighbor and screamed for help. Appellant broke
loose and punched Jamie in the eye. Appellant returned to his
residence and was subsequently arrested.
       In May 1991, D.G., who was then five years old, was living
in an apartment complex in San Bernardino with her mother
Carol and appellant, who was Carol’s boyfriend. D.G. told the
police that appellant had touched her “private areas” with his
mouth and nose and inserted his fingers in her vagina when she
took a bath. D.G. told Carol about the molestations but she did
not want to hear what D.G. had to say. After D.G. made her
statement to the police, she was never contacted again by law
enforcement. During a 2017 interview with an investigator from
the San Luis Obispo County District Attorney’s office, D.G. stated
that appellant’s molestations took place over several months in
both Carol’s house and appellant’s motel room. Appellant told




                                2
D.G. she would be punished if she did not keep quiet. On more
than one occasion, appellant also made D.G. touch his penis.
       A.V. was born in October 1979. In 1991, A.V. and her
mother were living in the same apartment complex where
appellant was living with Carol and D.G. One night while her
parents were having a party, A.V. went to appellant’s apartment
to play with other children who were there and fell asleep on the
living room floor. A.V. woke up to discover appellant touching
her vagina and breasts both over and under her clothing.
Appellant proceeded to pull down A.V.’s pants and underwear
and attempted to sodomize her. A.V. got up, ran to the bathroom,
and locked the door. She tried to leave the apartment through
the bathroom window, but appellant was waiting for her outside.
A.V. returned to the living room where other children were
sleeping and told one of them what had happened. She
subsequently told her mother and the incident was reported to
the police.
       In 1994, 13-year-old J.P. was living in Fontana with her
parents and sister. Appellant, who a friend of J.P.’s sister, began
staying with them in January 1994. One morning in May 1994
after J.P.’s mother had left the home, appellant followed J.P. into
her bedroom, ripped off her pajamas and underwear, and pushed
her head into a pillow. J.P. screamed for her father, who was still
asleep, but he could not hear her because her screaming was
muffled by the pillow. Appellant proceeded to sodomize J.P. for
approximately 25 minutes before ejaculating on her buttocks and
the bedsheets. After appellant left, J.P. went next door and told
her friend what had happened. J.P. then told her mother about
the assault. J.P.’s mother confronted appellant and he denied
that the incident occurred. J.P.’s mother subsequently took her




                                3
to the hospital and she was examined. J.P. also gave the police
her torn pajamas and underwear.
                                  II.
              Prosecution Mental Health Experts
       A. Dr. Sreenivasan
       Dr. Shoba Sreenivasan is a forensic psychologist with the
Department of State Hospitals. Dr. Sreenivasan conducted SVP
evaluations of appellant in 2011 and in 2017. The doctor
attempted to conduct another evaluation in 2019 but appellant
declined to be interviewed. Dr. Sreenivasan opined that
appellant’s 1991 conviction for lewd and lascivious conduct upon
a child under the age of 14 (involving victim A.V.) and his 1994
conviction for sodomy of child under the age of 14 (involving
victim J.P.) were sufficient to satisfy the first criteria for an SVP
commitment.
       Dr. Sreenivasan diagnosed appellant as suffering from
Antisocial Personality Disorder (ASPD). Appellant had engaged
in a pattern of disregard for the rights of others since the age of
15, was deceitful, aggressive, and impulsive, and lacked remorse
for his actions. Although ASPD tends to diminish at age 40,
appellant’s ASPD had not remitted as evidenced by the fact he
continued to engage in antisocial and aggressive behavior while
in custody. ASPD is a pathway to sexual offending when the
criminal behaviors are sexual in nature. Appellant suffers from a
“severe” form of ASPD and his pattern of criminal behavior
includes more sexual offenses than non-sexual offenses. He also
continued committing sexual offenses after he was released from
prison for other such offenses. In 2011, appellant told the doctor
he committed the sexual offenses because “he does what he wants
to do.”




                                 4
      As to the second SVP criteria, Dr. Sreenivasan opined that
appellant “is predisposed to exhibiting sexual criminal behavior
as a result of [his ASPD], and that it is to a degree that he’s a
menace to the health and safety of others.” Because there was a
link between appellant’s ASPD and a pathway to sexual
offending, appellant was likely to commit sexual predatory
behavior if released. Although appellant had not committed
sexual offenses while in prison, he had exhibited “offense analog
behaviors” including aggressive and hostile behavior toward
female staff members. Moreover, the evidence showed that
appellant’s ASPD would not diminish if he was released. He had
declined to participate in sex offender treatment while in prison
and denied having a mental disorder, so he was not likely to seek
and participate in treatment.
      B. Dr. Arad
      Dr. Sara Arad is a clinical psychologist who treats SVP
patients at the Department of State Hospitals in Coalinga.
Appellant was one of Dr. Arad’s patients from March 2017 until
August 2019. Dr. Arad explained the benefits of SVP treatment
to appellant and encouraged him to participate, but he never did
so. Appellant also declined to take recommended classes on
anger management, communication skills, and breaking barriers.
Following an assessment, appellant was found to be at a
moderate risk for violence in an institutional setting. While
appellant was at Coalinga, he received verbal aggression incident
reports every year from 2012 and 2019. At least two such
incidents involved female staff members.
      C. Dr. Owen
      Dr. Robert Owen is a clinical psychologist who had
conducted approximately 2,000 SVP evaluations and had testified
as an SVP expert approximately 400 times. Dr. Owen



                               5
interviewed appellant in 1998, 2002, 2011, 2015, 2017, and 2019
for purposes of determining whether he qualified for an SVP
commitment. The doctor also reviewed reports about appellant’s
sexual offenses and behavior while in state hospitals.
       Dr. Owen diagnosed appellant as suffering from ASPD and
other specified paraphilic disorder.2 Although appellant’s ASPD
was independently sufficient to satisfy the first criteria for an
SVP commitment, there was also a paraphilic aspect to appellant.
His ASPD was demonstrated by his lack of empathy, callous
behavior, and the use of girls as objects for his sexual pleasure.
The diagnosis of other specified paraphilic disorder was based on
appellant’s deviant sexual attraction to non-consenting females.
Appellant’s ASPD “amplifie[d]” his paraphilia and made him
more sexually preoccupied, aggressive, and callous. The doctor
found “too much evidence showing that [appellant’s] sexuality is
very abnormal,” including his repeated sexual contact with young
girls.
       Appellant’s behavior was also persistent and involved great
risks of being apprehended, which demonstrated his enjoyment of
non-consensual sex acts. According to Dr. Owen, this behavior
showed a pattern of sexual deviance. Moreover, appellant had
previously committed new sex offenses shortly after being
released from prison for other sex offenses. The doctor thus
opined that appellant had a diagnosed mental disorder that
predisposed him to sexually reoffend. Utilizing the Static-99-R,


      2Other specified paraphilic disorder is identified in the
current version of Diagnostic and Statistical Manual of Mental
Disorders (DSM-V), which is published by the American
Psychiatric Association. In prior versions of the DSM, the
disorder was identified as paraphilia not otherwise specified
[NOS].


                                6
Dr. Owen assessed appellant as presenting an elevated risk of
reoffending, with a 21.1 percent likelihood of being arrested for
committing another sex offense within 5 years and a 32.1 percent
likelihood of reoffending within 10 years. When the doctor
utilized a psychopathy checklist, appellant scored in the severe
psychopathy range. This assessment demonstrated that
appellant would not follow conditions of his probation or parole.
       Based on appellant’s diagnosed mental disorders, his prior
recidivism, the conducted assessments, and appellant’s failure to
acknowledge or address his sexual deviancy, Dr. Owen opined
that he also met the third SVP criteria, i.e., that he posed a
serious risk of committing new sex offenses if released into the
community. Appellant was particularly predisposed to rape
young girls, since he had not addressed his sexual deviance or
participated in treatment to control his impulses.
                                 III.
                  Defense Mental Health Experts
       A. Dr. Sidhu
       Dr. Laljit Sidhu is a psychologist and SVP evaluator with
the Department of State Hospitals. Dr. Sidhu evaluated
appellant and reviewed his records. He also previously met with
appellant in 2012, 2017, and 2019. Dr. Sidhu found that
appellant had two convictions that qualified him for SVP
treatment. The doctor agreed with appellant’s diagnosis of
ASPD, but opined that the disorder did not predispose him to
commit criminal sex acts. Dr. Sidhu also agreed that a
paraphilia involving rape would qualify as a mental disorder for
purposes of an SVP commitment, but ruled out a such a diagnosis
for appellant because his offenses were not motivated by a
deviant sexual preference such as becoming aroused by a non-
consenting victim’s efforts to resist him. The doctor instead



                                7
concluded that appellant’s behaviors were explained by his
ASPD.
       Based on a risk assessment, Dr. Sidhu further found that
appellant did not pose a serious and well-founded risk of harm to
the public. The doctor acknowledged that appellant scored very
high on the psychopathology checklist, and agreed it was unlikely
that he would participate in treatment if released.
       B. Dr. Phenix
       Dr. Amy Phenix is a forensic psychologist in private
practice with training and experience in SVP evaluations. She
had testified as an SVP expert approximately 200 times. Dr.
Phenix initially evaluated appellant in 2012 at the request of his
defense team and reviewed his records.
       Dr. Phenix opined that appellant did not have mental
disorder that qualified him for an SVP commitment. Although
the doctor agreed with appellant’s diagnosis of ASPD, she did not
believe that the disorder predisposed him to commit criminal sex
acts if he were released into the community. Dr. Phenix
disagreed with the opinions of other mental health experts that
an SVP commitment can be based on a diagnosis of ASPD. The
doctor also disagreed with Dr. Owen’s diagnosis of other specified
paraphilic disorder because she did not believe that appellant
had a deviant preference for nonconsensual sex acts. Utilizing
the Static-99-R instrument, Dr. Phenix found that appellant
presented an average risk of reoffending. Appellant had a 7.9
percent chance of committing another criminal sex act within 5
years, which is too low to satisfy the third SVP criterion. Dr.
Phenix acknowledged, however, that appellant scored in the high
range of psychopathy.




                                8
      C. Dr. Frances
      Dr. Allen Frances is a psychiatrist and professor who was
involved in drafting previous versions of the DSM. Dr. Frances
had testified approximately 30 times as an expert on the use or
accuracy of paraphilia diagnoses in SVP cases, but had no
experience in conducting SVP evaluations.
      Dr. Frances disagreed with Dr. Owen’s diagnosis of other
specified paraphilic disorder. Dr. Frances concluded that Dr.
Owen had ignored literature regarding the proper use of
paraphilia in SVP cases and that the stated reasons for his
diagnosis were both inaccurate and misleading. The committees
that prepared the DSM had repeatedly rejected the inclusion of a
diagnosis of “paraphilic coercive rapism” and had not included
rape behavior as an example of an otherwise specified type of
paraphilia. Dr. Frances also opined that a diagnosis of ASPD for
someone who commits sex offenses is not an independent
predictor of subsequent sex offending. According to the doctor, an
ASPD diagnosis in this context is “redundant” since most sex
offenders met the criteria for such a diagnosis.
                           DISCUSSION
                                  I.
      Appellant contends the evidence is insufficient to support
the jury’s finding that he suffers from a diagnosed mental
disorder within the meaning of the SVP Act. He argues that an
SVP commitment cannot be based on personality disorders such
as ASPD. He also complains that Dr. Owen’s diagnosis of other
specified paraphilic disorder was an “outlier” that contradicted all
the other experts’ testimony, was based on the doctor’s
“internally contradictory testimony,” was expressly rejected by
the DSM, and essentially amounted to a diagnosis based on rape.
We are not persuaded.



                                 9
       “When a defendant challenges the sufficiency of the
evidence to support a finding that he is an SVP, ‘this court must
review the entire record in the light most favorable to the
judgment to determine whether substantial evidence supports
the determination below. [Citation.] To be substantial, the
evidence must be “‘of ponderable legal significance . . . reasonable
in nature, credible and of solid value.’” [Citation.]’ [Citation.] ‘In
reviewing the record to determine the sufficiency of the evidence
this court may not redetermine the credibility of witnesses, nor
reweigh any of the evidence, and must draw all reasonable
inferences, and resolve all conflicts, in favor of the judgment.’
[Citation.]” (People v. Sumahit (2005) 128 Cal. App. 4th 347, 352.)
       The SVP Act defines an SVP as “a person who has been
convicted of a sexually violent offense against one or more victims
and who has a diagnosed mental disorder that makes the person
a danger to the health and safety of others in that it is likely that
he or she will engage in sexually violent criminal behavior.”
(§ 6600, subd. (a)(1).) A diagnosed mental disorder is defined to
“include[] a congenital or acquired condition affecting the
emotional or volitional capacity that predisposes the person to
the commission of criminal sexual acts in a degree constituting
the person a menace to the health and safety of others.” (Id.,
subd. (c).) The testimony of a single expert witness that an
individual has a diagnosed mental disorder that renders him or
her dangerous to the community is sufficient evidence on that
issue. (People v. Scott (2002) 100 Cal. App. 4th 1060, 1064.)
       Contrary to appellant’s claim, his diagnoses of ASPD and
other specified paraphilic disorder are each independently
sufficient to establish the first SVP criteria. In Hubbart v.
Superior Court (1999) 19 Cal. 4th 1138, our Supreme Court
rejected the suggestion that the SVP Act was unconstitutional



                                 10
because ASPD and other conditions characterized by an inability
to control violent antisocial behavior, such a paraphilia, are not
expressly included in the Act’s definition of a diagnosed mental
disorder. (Id. at p. 1158.) The court reasoned that no controlling
authority “purports to limit the range of mental impairments
that may lead to the ‘permissible’ confinement of dangerous and
disturbed individuals.” (Id. at p. 1161.) In so holding, the court
necessarily found that ASPD or paraphilia can qualify as
diagnosed mental disorders under the SVP Act.
       As Hubbart makes clear, there is no limit to the mental
disorders that may serve as the basis for an SVP commitment.
(Hubbart v. Superior Court, supra, 19 Cal.App.4th at p. 1161.)
Such a commitment “‘is permissible as long as the triggering
condition consists of “a volitional impairment rendering [the
person] dangerous beyond their control.” [Citation.]’” (People v.
Williams (2003) 31 Cal. 4th 757, 768.) Moreover, numerous other
courts have recognized that both ASPD and paraphilia can
provide the basis for an SVP commitment. (See, e.g., People v.
McCloud (2013) 213 Cal. App. 4th 1076, 1089-1090 [paraphilia
NOS]; People v. Felix (2008) 169 Cal. App. 4th 607, 617 [same];
People v. Burris (2002) 102 Cal. App. 4th 1096, 1110 [ASPD and
paraphilia involving rape]; People v. Butler (1998) 68 Cal. App. 4th
421, 430, 442 [SVP commitment based on paraphilia NOS].)
Appellant’s efforts to distinguish this authority are unavailing.
       We also reject appellant’s claim that the prosecution
expert’s opinions were in any event insufficient to support the
jury’s finding that he has a diagnosed mental disorder within the
meaning of the SVP Act. In making this claim, appellant
essentially asks us to reweigh the evidence and reevaluate the
credibility of the witnesses, which we cannot do. (People v.
Sumahit, supra, 128 Cal.App.4th at p. 352.) Although appellant’s



                               11
experts disputed the opinions offered by Drs. Sreenivasan and
Owen, the jury plainly found the prosecution’s experts more
credible and we have no authority to second-guess that decision.
(People v. Maury (2003) 30 Cal. 4th 342, 403; People v. Poe (1999)
74 Cal. App. 4th 826, 830-831.)
                                  II.
       Appellant also contends the trial court erred in admitting
evidence of his sex offenses against J.P. and D.G. He claims the
evidence should have been excluded because he was not convicted
of those offenses and they were too remote to be relevant to the
issues to be decided by the jury. He also claims the court abused
its discretion in overruling his Evidence Code section 352
objection because the evidence was substantially more prejudicial
than probative. We conclude otherwise.
       The Evidence Code applies to SVP proceedings. (People v.
Superior Court (Couthren) (2019) 41 Cal. App. 5th 1001, 1010.)
Accordingly, only relevant evidence is admissible. (Evid. Code,
§ 402.) The trial court has discretion under Evidence Code
section 352 to exclude relevant evidence if “its probative value is
substantially outweighed by the probability that its admission
will (a) necessitate undue consumption of time or (b) create
substantial danger of undue prejudice, of confusing the issues, or
of misleading the jury.” (Id., § 354.) We review rulings pursuant
to Evidence Code section 352 for an abuse of discretion. (People
v. Hillhouse (2002) 27 Cal. 4th 469, 496.) We reverse only if the
court’s ruling was “‘arbitrary, capricious, or patently absurd’” and
caused a “‘manifest miscarriage of justice.’” (People v. Rodrigues
(1994) 8 Cal. 4th 1060, 1124.)
       The court did not err in admitting evidence of appellant’s
sex offenses against J.P. and D.G. That evidence “was highly
probative of the two issues that the jury had to decide: whether



                                12
[appellant] had a diagnosed mental disorder that made him a
danger to the health and safety of others; and whether, due to
that mental disorder, [he] was likely to engage in sexually violent
behavior if released. Details about [appellant’s] past sexually
violent conduct were important to the jury’s determination of
these issues.” (People v. Hubbart (2001) 88 Cal. App. 4th 1202,
1234.) Moreover, “[a]lthough the details of the crimes were
odious, it was necessary for the jury to learn not just that
[appellant] had committed numerous sex offenses, but the scope
and nature of his sexually predatory behavior.” (Ibid.)
       The evidence was thus relevant, and the court did not
abuse its discretion in admitting it over appellant’s Evidence
Code section 352 objection. (See ibid. [trial court did not abuse
its discretion in rejecting Evidence Code section 352 objection to
evidence of the defendant’s “string” of sex offenses in 1981 and
1982].)
                           DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.



                                     PERREN, J.

We concur:



      GILBERT, P.J.



      YEGAN, J.



                                13
                  Timothy S. Covello, Judge
           Superior Court County of San Luis Obispo
               ______________________________

      Gerald J. Miller, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Jaime L. Fuster and Joseph P. Lee,
Deputy Attorneys General, for Plaintiff and Respondent.